        Case 1:20-cv-01509-DAD-SAB Document 15 Filed 01/25/21 Page 1 of 2



1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                   EASTERN DISTRICT OF CALIFORNIA

10
11   STEVEN EUGENE MOORE,                            )   No.: 1:20-cv-01509-NONE-SAB (PC)
                                                     )
12                    Plaintiff,                     )
                                                     )   ORDER ADOPTING FINDINGS AND
13          v.                                           RECOMMENDATIONS AND DISMISSING
                                                     )   ACTION
14                                                   )
     S. SHERMAN, et al.,
                                                     )   (Doc. No. 14)
15                                                   )
                      Defendants.                    )
16                                                   )

17          Plaintiff Steven Eugene Moore is proceeding pro se in this civil rights action pursuant to 42

18   U.S.C. § 1983. This matter was referred to a United States Magistrate Judge pursuant to 28 U.S.C.

19   § 636(b)(1)(B) and Local Rule 302.

20          On November 5, 2020, the assigned magistrate judge screened plaintiff’s initial complaint and

21   dismissed all claims contained therein with leave to amend after explaining in detail why the claims as

22   asserted were defective. (Doc. No. 8.) Plaintiff filed an amended complaint on November 18, 2020.

23   (Doc. No. 11.)

24          On December 16, 2020, the magistrate judge issued findings and recommendations

25   recommending that this action be dismissed due to plaintiff’s failure to state a cognizable claim for

26   relief. (Doc. No. 14.) Those findings and recommendations were served on plaintiff and contained
27   notice that any objections thereto were to be filed within fourteen (14) days from the date of service.

28   (Id. at 4.) To date, no objections to the pending findings and recommendations have been filed with


                                                         1
        Case 1:20-cv-01509-DAD-SAB Document 15 Filed 01/25/21 Page 2 of 2



1    the court, and the time for doing to has expired.

2           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), the undersigned has conducted

3    a de novo review of this case. Having carefully reviewed the entire file, the undersigned concludes

4    that the pending findings and recommendations are supported by the record and proper analysis.

5    Plaintiff’s first amended complaint fails to cure the defects identified in the screening order and

6    dismissal is now appropriate.

7           Accordingly,

8           1.      The findings and recommendations issued on December 16, 2020 (Doc. No. 14) are

9                   adopted in full; and

10          2.      This action is dismissed due to plaintiff’s failure to state a cognizable claim for relief.

11
     IT IS SO ORDERED.
12
13      Dated:     January 25, 2021
                                                         UNITED STATES DISTRICT JUDGE
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                          2
